DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7, 11-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2, 5-12 of U.S. Patent No. 11445305. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the instant application is similar in scope to the invention of the US PAT 11445305 with obvious wording variations. For instance, each of claims 1 and 8 of the US Patent anticipates all the limitations of corresponding claims 1 and 11 of the instant application as depicted in the chart below.

Instant Appln: 17816088
US. PAT 11445305
1. An audio system, comprising: at least one sensor configured for detecting a focus of a user on a first sound source; a microphone assembly configured for converting sounds into electrical signals; a control subsystem configured for determining at least one characteristic of a first sound originating from the first sound source by analyzing the electrical signals corresponding to the first sound, and performing one of the following:
(a) determining at least one characteristic of a second sound originating from a second source different from the first source by analyzing the electrical signals corresponding to the second sound, identifying that the second sound is the same type as the first sound by comparing the at least one characteristic of the second sound to the at least one characteristic of the first sound, and emphasizing the first sound and the second sound; 
or
(b) determining at least one characteristic of a third sound originating from a third source different from the first source by analyzing the electrical signals corresponding to the third sound, identifying that the third sound is a different type as the first sound by comparing the at least one characteristic of the third sound to the at least one characteristic of the first sound, deemphasizing the third sound; modifying the electrical signals based on the emphasized or deemphasized sounds; and
at least one speaker configured for converting the modified electrical signals to sounds for perception by the user.


2. The system of claim 1, wherein the first sound source is a real sound source.

3. The system of claim 1, wherein the control subsystem is further configured for selectively raising or lowering a volume of certain frequency components of the sounds, such that the first sound and the second sound are emphasized or the third sound is deemphasized.

4. The system of claim 1, wherein the type of the first sound is music.

7. The system of claim 5, wherein the control subsystem is further configured for processing the electrical signals corresponding to the first sound and the second sound, such that the first sound and the second sound are perceived by the user as respectively originating from the first sound source and the second sound source.

11. A method for processing audio, comprising: detecting a focus of a user on a first sound source; converting sounds into electrical signals; determining at least one characteristic of a first sound originating from the first sound source by analyzing the electrical signals corresponding to the first sound; performing one of the following: 
(a) determining at least one characteristic of a second sound originating from a second source different from the first source by analyzing the electrical signals corresponding to the second sound, identifying that the second sound is the same type as the first sound by comparing the at least one characteristic of the second sound to the at least one characteristic of the first sound, and emphasizing the first sound and the second sound; 
or 
(b) determining at least one characteristic of a third sound originating from a third source different from the first source and the second source by analyzing the electrical signals corresponding to the third sound, identifying that the third sound is a different type as the type of the first sound by comparing the at least one characteristic of the third sound to the at least one characteristic of the first sound, and deemphasizing the third sound; modifying the electrical signals based on the emphasized or deemphasized sounds; and converting the modified electrical signals to sounds for perception by the user.

12. The method of claim 11, wherein the first sound source is a real sound source.

13. The method of claim 11, further comprising selectively raising or lowering a volume of certain frequency components of the sounds, such that the first sound and the second sound are emphasized or the third sound is deemphasized.

14. The method of claim 11, wherein the type of the first sound is music.

17. The method of claim 15, further comprising processing the electrical signals corresponding to the first sound and the second sound, such that the first sound and the second sound are perceived by the user as respectively originating from the first sound source and the second sound source.
1. An audio system, comprising: at least one sensor configured for detecting a focus of a user on a first sound source; a microphone assembly configured for converting sounds into electrical signals; a control subsystem configured for determining at least one characteristic of a first sound originating from the first sound source by analyzing the electrical signals corresponding to the first sound, 
determining at least one characteristic of a second sound originating from a second source different from the first source by analyzing the electrical signals corresponding to the second sound, identifying that the second sound is the same type as the first sound by comparing the at least one characteristic of the second sound to the at least one characteristic of the first sound, emphasizing the first sound and the second sound,

determining at least one characteristic of a third sound originating from a third source different from the first source and the second source by analyzing the electrical signals corresponding to the third sound, identifying that the third sound is a different type as the first sound by comparing the at least one characteristic of the third sound to the at least one characteristic of the first sound, deemphasizing the third sound, and modifying the electrical signals based on the emphasized and deemphasized sounds; and at least one speaker configured for converting the modified electrical signals to sounds for perception by the user.

2. The system of claim 1, wherein the first sound source is a real sound source.

6. The system of claim 1, wherein the control subsystem is further configured for selectively raising or lowering a volume of certain frequency components of the sounds, such that the first sound and the second sound are emphasized or the third sound is deemphasized.

7. The system of claim 1, wherein the type of the first sound is music.

5. The system of claim 1, wherein the control subsystem is further configured for processing the electrical signals corresponding to the first sound and the second sound, such that the first sound and the second sound are perceived by the user as respectively originating from the first sound source and the second sound source.

8. A method for processing audio, comprising: detecting a focus of a user on a first sound source; converting sounds into electrical signals; determining at least one characteristic of a first sound originating from the first sound source by analyzing the electrical signals corresponding to the first sound; 
determining at least one characteristic of a second sound originating from a second source different from the first source by analyzing the electrical signals corresponding to the second sound; identifying that the second sound is the same type as the first sound by comparing the at least one characteristic of the second sound to the at least one characteristic of the first sound; emphasizing the first sound and the second sound; 

determining at least one characteristic of a third sound originating from a third source different from the first source and the second source by analyzing the electrical signals corresponding to the third sound; identifying that the third sound is a different type as the type of the first sound by comparing the at least one characteristic of the third sound to the at least one characteristic of the first sound; deemphasizing the third sound; modifying the electrical signals based on the emphasized and deemphasized sounds; and converting the modified electrical signals to sounds for perception by the user.

12. The method of claim 11, wherein the first sound source is a real sound source.

10. The method of claim 8, further comprising selectively raising or lowering a volume of certain frequency components of the sounds, such that the first sound and the second sound are emphasized and/or the third sound is deemphasized.

11. The method of claim 11, wherein the type of the first sound is music.

9. The method of claim 8, further comprising processing the electrical signals corresponding to the first sound and the second sound, such that the first sound and the second sound are perceived by the user as respectively originating from the first sound source and the second sound source.


B). As can be seen from the chart above, independent Claims 1 and 11 of the instant application are respectively mere broader versions of independent Claims 1 and 8 of the US 11445305. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullam (US PUB 20160080874, hereinafter Fullam) in view of Pontoppidan et al (US PUB 20150333717, hereinafter Pontoppidan). 
Regarding claim 1, Fullam discloses an audio system (see the abstract and figure 1) comprising: at least one sensor (e.g. gaze tracking system) configured for detecting a focus (e.g. a gaze direction) of a user on a first sound source (e.g. a sound from another user 106); a microphone assembly (e.g. microphone array of the hearing assistance system 104) configured for converting sounds into electrical signals (see figure 1), a control subsystem (e.g. an audio conditioner performing a processing 208) configured for determining at least a first sound originating from the first sound source (e.g. sound from user 106) and performing one of the following: (a) determining at least one second sound source originating from a second source different from the first sound source (e.g. second sound from the TV set), emphasizing the first sound and the second sound (e.g. the audio conditioner further emphasizes the first and second sound), (see Fullam, [0014]-[0015] and [0018-0024], figures 1-3).
Fullam does not explicitly disclose that the control system determines at least one characteristic of the first sound originating from the first sound source by analyzing the electrical signals corresponding to the first sound, and identifying a second sound as the same type as the first sound.
However, Pontoppidan in the same field of endeavor teaches that it is well known in the art to determine a characteristic of a first sound originating from a first sound source by analyzing the electrical signals corresponding to the first sound, and identifying a second sound as the same type as the first sound (e.g. characteristics of several sound signals received from multiple sound sources are individually identified, analyzed, and grouped into different types according to existence of matching or comparable features), (see [0109], figures 5 and 6). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate means for identifying all audio signals of the same types from amongst multiple audio sources within an audio environment as taught by Pontoppidan in the teachings of Fullam in order to enable a subsequent source-dependent processing of the audio signals to further enhance the listening experience of the user.

Regarding claim 2, Fullam as modified by Pontoppidan discloses the system of claim 1, wherein the first sound source is a real sound source (e.g. a first sound from a real user 106, see Fullam, figure 1).

Regarding claim 3, Fullam as modified by Pontoppidan discloses the system of claim 1, wherein the control subsystem is further configured for selectively raising or lowering a volume of certain frequency components of the sounds, such that the first sound source and the second sound are emphasized (e.g. the signal conditioner selectively adjusts the amplitude and volume of the signal components outputted via the speakers relative to each other), (see Fullam, [0026]-[0028], figure 3).

Regarding claim 4, Fullam as modified by Pontoppidan discloses the system of claim 1, wherein the type of the first sound is music (e.g. either of the user 106 or a music from the TV could be the first sound, see Fullam, figure 1).

Regarding claim 5, Fullam as modified by Pontoppidan discloses the system of claim 1, wherein the control subsystem is configured for (a) determining the at least one characteristic of the second sound originating from the second source different from the first source by analyzing the electrical signals corresponding to the second sound, identifying that the second sound is the same type as the first sound by comparing the at least one characteristic of the second sound to the at least one characteristic of the first sound, and emphasizing the first sound and the second sound (e.g. characteristics of several sound signals received from multiple sound sources are individually identified, analyzed, and grouped into different types according to existence of matching or comparable features), (see Pontoppidan, [0109]).

Regarding claim 6, Fullam as modified by Pontoppidan discloses the system of claim 5, wherein the second sound source is a real sound source (e.g. a second sound from another real person, see Fullam, figure 1).

Regarding claim 8, Fullam as modified by Pontoppidan discloses the system of claim 5, wherein the second sound source is outside the focus of the user (e.g. the second sound from the TV set is outside the user’s gaze), (see Fullam, [0014] and figure 1).

Regarding claim 9, Fullam as modified by Pontoppidan discloses the system of claim 1, wherein the control subsystem is configured for (b) determining the at least one characteristic of the third sound originating from the third source different from the first source by analyzing the electrical signals corresponding to the third sound, identifying that the third sound is a different type as the first sound by comparing the at least one characteristic of the third sound to the at least one characteristic of the first sound, and deemphasizing the third sound (e.g. characteristics of several sound signals received from multiple sound sources including a first, second and a third sound sources are individually identified, analyzed, and grouped into different types according to existence of any matching or comparable features, and unwanted sound types are deemphasized), (see Pontoppidan, [0109]).

Regarding claim 10, Fullam as modified by Pontoppidan discloses the system of claim 9, wherein the third sound source is a real sound source (e.g. the third sound could be from another human), (see Pontoppidan, figure 1).

Regarding claim 11, Fullam discloses a method for processing audio, (e.g. using the system in figure 1), comprising: detecting a focus (e.g. via a gaze tracking system) of a user on a first sound source (e.g. sound from a user 106); converting sounds into electrical signals (e.g. via a microphone array of the hearing assistance system 104), (see figure 1); determining at least a second sound originating from a second source different from the first sound source (e.g. a second sound from a TV set), and emphasizing the first sound and the second sound, modifying the electrical signals based on the emphasized or deemphasized sounds; and converting the modified electrical signals to sounds for perception by the user (e.g. the audio conditioner further emphasizes the first and second sound and conditioned them for perception by the user ), (see Fullam, [0014]-[0015] and [0018-0024], figures 1-3).
Fullam does not explicitly disclose determining at least one characteristic of the first sound originating from the first sound source by analyzing the electrical signals corresponding to the first sound, and (a) determining at least one characteristic of a second sound originating from the second source different from the first source by analyzing the electrical signals corresponding to the second sound, identifying that the second sound is the same type as the first sound by comparing the at least one characteristic of the second sound to the at least one characteristic of the first sound. 
However, Pontoppidan in the same field of endeavor teaches that it is well known in the art to determine a characteristic of a first sound originating from a first sound source by analyzing the electrical signals corresponding to the first sound, determining at least one characteristic of the second sound originating from a second source different from the first source by analyzing the electrical signals corresponding to the second sound,  and identifying a second sound as the same type as the first sound by comparing the at least one characteristic of the second sound to the at least one characteristic of the first sound (e.g. characteristics of several sound signals received from multiple sound sources are individually identified, analyzed, and grouped into different types according to existence of any matching or comparable features), (see [0109], figures 5 and 6). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate means for identifying all audio signals of the same types from amongst multiple audio sources within an audio environment as taught by Pontoppidan in the teachings of Fullam in order to enable a subsequent source-dependent processing of the audio signals to further enhance the listening experience of the user.

Regarding claim 12, Fullam as modified by Pontoppidan discloses the method of claim 11, wherein the first sound source is a real sound source (e.g. a first sound from a real user 106, see Fullam, figure 1).

Regarding claim 13, Fullam as modified by Pontoppidan discloses the method of claim 11, further comprising selectively raising or lowering a volume of certain frequency components of the sounds, such that the first sound source and the second sound are emphasized (e.g. the signal conditioner selectively adjusts the amplitude and volume of the signal components outputted via the speakers relative to each other), (see Fullam, [0026]-[0028], figure 3).

Regarding claim 14, Fullam as modified by Pontoppidan discloses the method of claim 11, wherein the type of the first sound is music (e.g. either of the user 106 or a music from the TV could be the first sound, see Fullam, figure 1).

Regarding claim 15, Fullam as modified by Pontoppidan discloses the method of claim 11, wherein (a) determining the at least one characteristic of the second sound originating from the second source different from the first source by analyzing the electrical signals corresponding to the second sound, identifying that the second sound is the same type as the first sound by comparing the at least one characteristic of the second sound to the at least one characteristic of the first sound, and emphasizing the first sound and the second sound are performed (e.g. characteristics of several sound signals received from multiple sound sources are individually identified, analyzed, and grouped into different types according to existence of any matching or comparable features), (see Pontoppidan, [0109]).

Regarding claim 16, Fullam as modified by Pontoppidan discloses the method of claim 15, wherein the second sound source is a real sound source (e.g. a second sound from another real person, see Fullam, figure 1).

Regarding claim 18, Fullam as modified by Pontoppidan discloses the method of claim 15, wherein the second sound source is outside the focus of the user (e.g. the second sound from the TV set is outside the user’s gaze), (see Fullam, [0014] and figure 1).

Regarding claim 19, Fullam as modified by Pontoppidan discloses the method of claim 11, wherein (b) determining the at least one characteristic of the third sound originating from the third source different from the first source by analyzing the electrical signals corresponding to the third sound, identifying that the third sound is a different type as the first sound by comparing the at least one characteristic of the third sound to the at least one characteristic of the first sound, and deemphasizing the third sound are performed (e.g. characteristics of several sound signals received from multiple sound sources which may include a first, second and third sound sources are individually identified, analyzed, and grouped into different types according to existence of any matching or comparable features, and unwanted sound types are deemphasized), (see Pontoppidan, [0109]).

Regarding claim 20, Fullam as modified by Pontoppidan discloses the method of claim 19, wherein the third sound source is a real sound source (e.g. the third sound could be from another human), (see Pontoppidan, figure 1).

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullam in view of Pontoppidan as applied to claims 1 and 15 above, and further in view of Hu et al (US PUB 20160142830, hereinafter Hu830).
Regarding claim 7, Fullam as modified by Pontoppidan discloses the system of claim 5, but fails to explicitly disclose wherein the control subsystem is further configured for processing the first sound and the second sound, such that a sound originating from the real sound source is perceived by the user as originating from the real sound source.
However, Hu830 in the same field of endeavor teaches that it is well known in the art to provide a control subsystem configured for processing sounds, such that the sounds are perceived by as respectively originating from their different sources (e.g. by using localization method to localize target sound source(s)) as demonstrated in at least the abstract, also [0050]-[0051] and figure 1. Therefore, it would have been obvious to any person having an ordinary skill in the art to incorporate a means of providing user with the ability to perceive received sounds as being originated from their respective real sources as taught by Hu830 in the teachings of Fullam in view of Pontoppidan so as to further enhance the listening experience of the user with a deep sense of acoustic immersion.

Regarding claim 17, Fullam as modified by Pontoppidan discloses the method of claim 15, but fails to explicitly disclose further comprising processing the first sound and the second sound, such that a sound originating from the real sound source is perceived by the user as originating from the real sound source.
However, Hu830 in the same field of endeavor teaches that it is well known in the art to provide a control subsystem configured for processing sounds, such that the sounds are perceived by as respectively originating from their different sources (e.g. by using localization method to localize target sound source(s)) as demonstrated in at least the abstract, also [0050]-[0051] and figure 1. Therefore, it would have been obvious to any person having an ordinary skill in the art to incorporate a means of providing user with the ability to perceive received sounds as being originated from their respective real sources as taught by Hu830 in the teachings of Fullam in view of Pontoppidan so as to further enhance the listening experience of the user with a deep sense of acoustic immersion.

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2654